Citation Nr: 0920174	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU) based on service-
connected disabilities.  

2.  Entitlement to a disability rating in excess of 
10 percent for residuals of a compressed fracture of L-1 
(back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in September 2003 and November 2007.  The former 
denied entitlement to a TDIU and the latter denied the claim 
for an increased rating.  

In January 2008, the Veteran testified with respect to the 
TDIU issue at a video- conference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

The appeal of these issues was previously before the Board 
and in May 2008, when the appeal was remanded for further 
development.  The appeal has now been returned to the Board 
for appellate review.  

The issue of entitlement to a disability rating in excess of 
10 percent is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's service-connected bilateral knee and back 
disabilities preclude him from securing and following 
substantially gainful employment.  




CONCLUSION OF LAW

The criteria for a total rating for compensation purposes due 
to individual unemployability have been met.  38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25, 4.126 (2008).  
 


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  In this case, 
while the Veteran's three service-connected disabilities have 
a combined rating of less than 100 percent, the Veteran 
contends that because he is unable to maintain substantially 
gainful employment due to his service-connected disabilities, 
he should be granted a total rating for compensation purposes 
due to individual unemployability (TDIU).  

The first step is to determine whether the Veteran is 
eligible for TDIU.  The eligibility requirements for TDIU 
depend upon the number and assigned ratings of service-
connected disabilities.  If a Veteran has only one service-
connected disability, and such disability is rated at 60 
percent or more, the Veteran is eligible for TDIU.  38 C.F.R. 
§ 4.16(a).  

The Veteran in this appeal is service-connected for right 
knee total knee replacement (with a 30 percent disability 
rating), left medial meniscectomy with traumatic arthritis 
and residuals of a total knee replacement (with a 30 percent 
disability rating), and residuals of a compressed fracture of 
L-1 (with a 10 percent rating).  None of those disabilities 
is rated at 60 percent or more.  His overall combined 
disability rating for his three service-connected 
disabilities is currently 60 percent.  

But the regulations provide that for purposes of determining 
eligibility for TDIU, disabilities of both lower extremities 
will be considered as one disability and the bilateral factor 
rule of 38 C.F.R. § 4.26 is applicable in determining the 
rating of that "one" disability.  38 C.F.R. § 4.16(a)(1).  
When the ratings (30 percent each) for each of the Veteran's 
two lower extremity disabilities are combined in the table 
under 38 C.F.R. § 4.25, the resulting disability rating is 51 
percent.  But the bilateral factor provides that a 10 percent 
(5.1) increase should be applied to the combined rating (51), 
resulting in a rating of 56.1 percent.  38 C.F.R. § 4.26 
(when there is a partial disability of both legs, the ratings 
are combined as usual and 10 percent of that value is added).  
And since combined ratings are rounded to the closest number 
divisible by ten, the combined rating for the Veteran's two 
knee disabilities is 60 percent.  38 C.F.R. § 4.25(a).  With 
"one" disability with a 60 percent disability rating, the 
Veteran is eligible for TDIU.  

The next step is to determine whether the Veteran is 
unemployable-that is, whether any service-connected 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  In evaluating a Veteran's employability, consideration 
may be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  So the question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  38 C.F.R. §4.16(a)

Here, there are conflicting medical opinions about the 
Veteran's ability to perform the physical acts required by 
employment.  The two VA compensation and pension (C&P) 
examiners found the Veteran capable of working in a sedentary 
position.  The November 2004 C&P general medical examiner 
conducted a physical examination of the Veteran.  She noted 
that the Veteran would likely have difficulty in maintaining 
employment in a career requiring prolonged standing, such as 
his previous occupation as an airport policeman or as a 
convenience store clerk.  But her medical opinion was that 
there should be no difficulty acquiring or maintaining 
employment in a job that is sedentary.  November 2004 C&P 
General Medical Exam.  

The December 2008 C&P general medical examiner also conducted 
a physical examination of the Veteran's knees and back.  She 
noted that although the Veteran might be limited in his 
ability to walk or stand for long periods due to his knee 
conditions, he stated that he spent most of his day sitting 
reading or watching television.  He also had told her that he 
drove slightly over an hour to the C&P exam appointment 
without difficulty.  She concluded that he did not display 
any functional limitations attributable to his service-
connected conditions that would preclude him from obtaining 
and maintaining employment in a sedentary job if he choose to 
seek employment.  December 2008 C&P General Medical Exam.  

The Veteran's private physicians found him to be unable to 
work at all.  In July 1994, Dr. Dorchak provided an opinion 
that based upon the Veteran's progressively increasing 
bilateral knee pain, the arthrosis of both knees, and his 
unresponsiveness to various treatments, the Veteran was 
100 percent disabled because of the arthrosis of both knees.  

Thereafter, his orthopedic surgeon provided two letters with 
an opinion that the Veteran was unable to work.  In May 1996, 
Dr. Cardet stated that the Veteran was considered permanently 
and totally disabled from working because of severe 
degenerative joint disease in both knees which had resulted 
in bilateral knee replacement.  May 1996 Letter from 
Dr. Cardet.  After another surgery on his left knee, Dr. 
Cardet provided a June 2003 opinion that while the Veteran's 
post-operative limitation of motion and pain should improve 
over time, his ability to ambulate was permanently impaired.  
Dr. Cardet stated that the Veteran was unable to perform any 
type of work.  June 2003 Letter from Dr. Cardet.  

The Social Security Administration (SSA) determined that the 
Veteran has been under a disability since July 9, 1994.  
Although the Veteran's claims file was not available from 
SSA, the decision granting disability benefits referred only 
to the Veteran's knee disabilities.  June 1996 Decision of 
the Social Security Administration.  

Finally, the Veteran and his wife testified at the 
January 2008 video conference personal hearing.  He stated 
that he could not kneel or stoop because of his knees and he 
testified that his back and knees both bother him when he 
sits for long periods of time.  Transcript at 7.  He can not 
stand long enough to finish doing the dishes and he has had 
to hire someone to do yard work.  Transcript at 8.  He has 
difficulty walking to the end of the driveway, a distance of 
50 feet.  Transcript at 8-9.  The Veteran explained that he 
stays home all the time and when he watches television, he 
has to get up frequently.  Transcript at 9.  

The Veteran's wife testified that he complains of pain a lot.  
She noted that he cannot sit for a long period or walk much.  
If he goes to the store with her, he must rest before he even 
reaches the end of an aisle because his knees will buckle.  
Transcript at 11.  

All of the medical opinions were provided by competent 
medical professionals who had examined the Veteran and were 
aware of his medical condition.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions).  They unanimously agreed that the Veteran was 
unable to work in any position that required prolonged 
standing.  Their opinions differed only as to whether he was 
capable of working in a sedentary position.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, the Board 
finds that the opinions that the Veteran is not capable of 
performing the physical acts required by employment are 
entitled to somewhat more weight than the C&P examiners' 
opinions.  

In this regard, the Board finds that the testimony of the 
Veteran and his wife as to his limitations at home were very 
persuasive.  Lay people are competent to testify about 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  Both the 
Veteran and his wife used specific examples of limitations 
that were consistent with the findings of his private 
physicians.  Specifically, the Veteran's considerable pain, 
inability to sit still without having to get up frequently, 
and his difficulty in walking 50 feet would make it difficult 
for him to maintain employment.  The Board thus concludes 
that his service-connected disabilities make it impossible 
for him to follow a substantially gainful occupation.  As a 
result, a total rating for compensation purposes due to 
individual unemployability is warranted on this record.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

A total rating based on individual unemployability due to the 
Veteran's service-connected disabilities is granted, subject 
to the criteria governing payment of monetary benefits.    


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran is seeking an increased rating for his disability 
of residuals of a compressed fracture at L-1.  A compensation 
and pension (C&P) general medical examination was conducted 
in December 2008.   The examination report contains some 
ambiguous data so that the Board can not evaluate the 
severity of the Veteran's service-connected disability.  For 
example, the examiner diagnosed the Veteran with "Extensive 
degenerative changes in the lumbosacral spine, not service-
connected. (emphasis added.)"  It is unclear from that 
statement whether the examiner was merely noting that the 
degenerative changes were at places other than where the L-1 
was originally injured in service or whether the examiner 
meant that she had made a determination that the degenerative 
changes in those other discs was not a residual of the 
compressed L-1 fracture.  

In addition, some statements of the range of motion 
measurements are unusual.  First, rather than reporting a 
range as the value for extension of the thoracolumbar spine, 
the examiner noted that the Veteran's extension was to zero.  
Since the Veteran's extension was from zero to 25 degrees 
only sixteen months earlier, it is possible that the 
measurement for extension in the December 2008 report was 
recorded inaccurately.  For the other range of motion 
measurements, the examiner added the qualifier "limited by 
body habitus." But she put that qualifier even for flexion 
of zero to 90 degrees and for bilateral lateral rotation of 
zero to 45 degrees, which are the normal ranges of motion in 
those directions.  38 C.F.R. § 4.71a, Note (2) after General 
Rating Formula for Diseases and Injuries of the Spine 
(listing normal ranges of motion for VA compensation 
purposes).  

The examiner also stated that it was not possible to 
determine additional limitations due to flare-ups, but she 
provided no rationale for why it would not be possible.  Once 
VA undertakes the effort to provide an examination, it has a 
duty to provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As a result, a supplemental report is 
needed to clarify the ambiguous information in the 
December 2008 C&P report, and, if the degenerative changes of 
the lumbar spine are not related to the service-connected 
disability, to distinguish which symptoms are residuals of 
the original inservice L-1 fracture.  

If it is not possible for the same examiner to provide 
clarification, or if an examination of the Veteran is needed 
in order to answer the questions, the Veteran should be 
scheduled for an orthopedic examination.  The Veteran is 
hereby notified that it is the Veteran's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The Veteran's representative also suggests that because a 
goniometer was not explicitly mentioned in the December 2008 
C&P report, the range of motion measurements were not taken 
properly.  He also complains that the December 2008 C&P 
report by a physician assistant was not co-signed by 
physician.  But the Board is entitled to presume the 
competence of an examiner.  Cox v. Nicholson, 20 Vet. App. 
563, 568-69 (2007) (in the absence of specific challenges to 
competence, the examiner's competence may be presumed).  And 
merely because the goniometer was not mentioned does not mean 
that it was not used.  But as long as an addendum to the 
report is required, that addendum should address whether the 
December 2008 measurements were taken with a goniometer and 
whether the physician's assistant who conducted the 
December 2008 examination worked under the supervision of a 
physician.  

Accordingly, the case is REMANDED for the following action:

1.  If the examiner who performed the 
December 2008 examination is available, 
request from her an additional report that 
addresses the questions below.  If further 
examination of the Veteran is necessary to 
provide the additional report, the Veteran 
should be scheduled for an additional 
examination.  

The December 2008 examiner should provide 
an opinion, with complete rationale, as to 
the following:  

(a) Was a goniometer used in the 
December 2008 C&P exam to measure the 
range of motion of the Veteran's 
thoracolumbar spine?  

(b)  Was the December 2008 C&P examiner 
under the general supervision of a 
physician when the examination was 
conducted and if so, was the examination 
report co-signed by that physician?   

(c)  Does the notation of extension to 
zero in the December 2008 C&P report mean 
that the Veteran had no extension of the 
thoracolumbar spine at all?    

(d) In the December 2008 C&P report, what 
is meant by the phrase "limited by body 
habitus" with respect to the measurements 
of thoracolumbar flexion and bilateral 
lateral rotation, since those measurements 
reflect normal range of motion under VA 
regulations?  38 C.F.R. § 4.71a, Note (2) 
after General Rating Formula for Diseases 
and Injuries of the Spine (listing normal 
ranges of motion for VA compensation 
purposes).  

(e) What is the rationale for the 
conclusion in the December 2008 C&P report 
that additional limitations due to flare-
ups cannot be determined without resorting 
to mere speculation?  In your response, 
please address what information you sought 
from the Veteran and from the claims file 
that was missing so as to make such a 
determination impossible.  

(f) In the diagnosis section of the 
December 2008 C&P report, the third 
diagnosis was "Extensive degenerative 
changes in the lumbosacral spine, not 
service connected."  Are the degenerative 
changes in the lumbosacral spine at places 
other than L-1, residuals of the service-
connected L-1 fracture?  If not, please 
explain why not and identify which 
symptoms are related to the L-1 fracture 
and which are not, proving a complete 
rationale for that opinion.   

2.  If the same examiner who conducted the 
December 2008 examination is not available 
to provide an additional report, schedule 
the Veteran for an orthopedic examination 
with another examiner, to determine the 
current condition of the Veteran's 
service-connected disability of residuals 
of a compressed fracture of L-1.  The 
claims file should be made available to 
the examiner.  Any testing deemed 
necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  

The examiner should provide an opinion, 
with complete rationale, as to the 
following:  

(a)  Describe the current condition of the 
Veteran's disability of residuals of a 
compressed fracture of L-1.  

(b)  In the diagnosis section of the 
December 2008 C&P report, the third 
diagnosis was "Extensive degenerative 
changes in the lumbosacral spine, not 
service connected."  

Are the degenerative changes in the 
lumbosacral spine at places other than 
L-1, residuals of the service-connected 
L-1 fracture?  If not, please explain why 
they are not and identify which symptoms 
are related to the L-1 fracture and which 
are not, providing a complete rationale 
for that opinion.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


